Citation Nr: 9903906	
Decision Date: 02/11/99    Archive Date: 02/17/99

DOCKET NO.  93-09 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for service connection for osteoarthritis of 
the cervical spine.

2.  Entitlement to service connection for osteoarthritis of 
the knees.

3.  Entitlement to an increased evaluation for service-
connected bilateral hearing loss, to include the issue of 
whether there was a timely substantive appeal submitted 
regarding this claim.  


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. A. Herman, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1950 
to June 1952.  

The veteran was previously denied service connection for his 
neck disability in a February 1988 rating action.  The 
current appeal regarding the neck and knees arises from a 
February 1992 rating action, with which the veteran disagreed 
in May 1992.  A statement of the case was issued later that 
month, and a substantive appeal was received in June 1992.  
In August 1992, a hearing at which the veteran testified was 
conducted at the VA regional office (RO), and in due course, 
the case was forwarded to the Board of Veterans' Appeals 
(Board) in Washington, DC.  In February 1995, the Board 
remanded the case to the RO for additional development.  The 
case has since been returned to the Board.  

With respect to the claim concerning the appropriate 
evaluation of the veteran's hearing loss, that matter will be 
discussed in the Remand portion of this decision.  

In addition to the foregoing, the Board observes when the 
appeal was last considered in February 1995, the issues on 
appeal included entitlement to service connection for 
tinnitus, and whether new and material evidence had been 
submitted to reopen a claim for service connection for 
hearing loss.  In a July 1995 rating action, however, service 
connection was established for both "Bilateral deafness" 
and tinnitus.  Accordingly, these issues are no longer in 
appellate status.  



FINDINGS OF FACT

1.  By a rating action dated in February 1988, the RO denied 
service connection for the residuals of a neck injury.  

2.  The veteran did not timely appeal that determination, and 
it became final.

3.  The additional evidence submitted in connection with the 
claim to reopen is cumulative or not probative of the issue 
at hand.

4.  The veteran has been diagnosed as having osteoarthritis 
of the knees.

5.  There is no competent medical evidence linking the 
veteran's bilateral knee disability with incident, accident, 
or injury that occurred during his military service.

6.  The veteran's claim for service connection for 
osteoarthritis of the knees is not plausible.


CONCLUSIONS OF LAW

1.  The February 1988 decision of the regional office which 
denied service connection for the residuals of a neck injury 
is final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. 
§§ 3.104, 20.302 (1998).

2.  Evidence received since the February 1988 RO decision is 
not new and material, and, thus, the claim for service 
connection for osteoarthritis of the cervical spine is not 
reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (1998).

3.  The claim of entitlement to service connection for 
osteoarthritis of the knees is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's service medical records are unavailable, 
presumably having been destroyed in a fire during the early 
1970's at the National Personnel Records Center (NPRC).  This 
was verified by the NPRC in November 1979, March 1980, and 
May 1992.

In May 1979, the veteran filed a claim for service connection 
for the residuals of a neck injury.  He submitted a Report of 
Accident in July 1979.  Therein, he recalled that a case of 
M-1 ammunition landed on his back and neck when his supply 
column was hit by an enemy mortar shell.  He said that he was 
rendered unconscious for "a few minutes," and that, when he 
revived, he had a headache and a stiff neck.  The veteran 
indicated that the stiffness in his neck lasted for "several 
weeks."  He said that his neck subsequently started to pop 
whenever he moved his neck.  He stated that the incident 
occurred in May 1951.  He made no reference to a knee injury.

A Medical Certificate dated in May 1979 from B. J. Webster, 
M.D., was associated with the claims folder.  The veteran was 
noted to have given a history of injuring his neck during his 
military service in Korea.  He complained that his neck 
currently cracked and popped.  He also indicated that he 
experienced a loss of range of motion of the neck.  An x-ray 
of the cervical spine showed osteoarthritis with narrowed 
interspaces C-5 through C-7.  The diagnosis was 
osteoarthritis of the cervical spine.

Similar findings were made by H. H. Nehrlich, D.C., in a May 
1979 Medical Certificate.  The veteran complained of 
soreness, limited motion, and frequent "cracking and 
popping" in the neck.  X-rays showed fairly advanced 
osteoarthritis of the cervical spine with disk degeneration 
of C5, 6, 7 and anterior lipping.  Following a physical 
examination, the veteran was diagnosed as having 
osteoarthritis of the cervical spine.  Again, there were no 
findings that related the veteran's osteoarthritis of the 
cervical spine to his military service.

In a statement dated in September 1979, the veteran's wife 
stated that she had known the veteran for 22 years.  During 
that time, she said that he had suffered continuously from 
neck problems.  She added that his neck disability had 
progressively worsened over the years.

Observing that his service medical records were missing, the 
RO informed the veteran in April 1980 that he could submit 
alternate evidence to support his claim.  He was told that 
could submit statements from persons who he served with who 
had knowledge of the facts concerning his neck injury.  The 
RO also indicated the veteran could submit statements from 
physicians who treated him shortly after his discharge.  He 
was told that no further action could be taken on his claim 
until the information was received.

In August 1987, the veteran filed a claim for service 
connection for the residuals of a neck injury and a shell 
fragment wound of the left leg.  In a statement dated in 
September 1987, he indicated that the neck injury occurred in 
April 1951 while bringing supplies and breakfast to his 
company (K Company).  He said that a mortar exploded directly 
behind him, and that he was hit by a flying object.  He 
stated that he hurt his neck and shoulders.  While he did not 
seek treatment for those injuries, the veteran noted that x-
rays were taken of his neck at discharge because of his 
complaints of occasional neck pain.  The results of the x-
rays were said to have been unknown.  He argued that he now 
suffered from arthritis of the neck due to his in service 
injury.  The veteran added that he sustained the shell 
fragment wound in October 1951, and that he received the 
Purple Heart medal for that injury.

The veteran was afforded a VA general medical examination in 
October 1987.  Significantly, he stated that he had been 
suffering from chronic bilateral knee pain since 1983.  He 
said that prolonged walking would aggravate the condition.  
He had a full range of motion on flexion and extension 
without pain or tenderness in both knees.  There was no 
erythema or swelling in any joint.  The impression was rule 
out degenerative arthritis of both knees.  X-rays obtained 
subsequent to the examination showed degenerative changes in 
both knees with probable medial compartment narrowing.  

That same month, the veteran was afforded a VA orthopedic 
examination.  He reported that he was hit by an object in the 
cervicodorsal area in 1951.  He stated that he had no 
treatment on his neck at that time, and that he was not 
receiving any current treatment.  He indicated that he was on 
medication for arthritis in his knees, and it helped his 
neck.  The veteran added that he received a shell fragment 
wound in his left upper extremity in a separate incident that 
occurred in 1951.  He said that the wound had been very 
superficial, and that it caused him no problems.  Following a 
review of a cervical spine x-ray and a physical examination, 
the veteran was diagnosed as having degenerative joint 
disease of the cervical spine.  The examiner noted that the 
veteran's claims folder had not been made available for 
review.

Service connection for the residuals of a cervical spine 
injury was denied in February 1988.  The veteran was advised 
of this decision and of his appellate rights in a letter sent 
to him later that month.  

In a letter received in April 1991, the veteran indicated 
that he wished to reopen his claim of service connection for 
a neck problem.  He also stated that he was suffering from 
arthritis of the knees, and that that disability was also 
etiological related to his military service.  

In November 1991, the RO asked the NPRC to perform a search 
of records from the Office of the Surgeon General (SGO), 
Department of the Army, with regard to the veteran's alleged 
neck injury.  Abstracts of medical records from the SGO were 
received and associated with the claims folder.  Notably, the 
abstracts indicate that the veteran received a shell fragment 
wound to his thigh in November 1951, and that he was 
hospitalized in December 1951 due to acute tonsillitis.  He 
was treated for the latter in Japan.   There were no 
references to a neck injury.

By a rating action dated in February 1992, service connection 
for the residuals of a neck injury and osteoarthritis of the 
knees was denied.  The RO found that the available medical 
evidence failed to establish that the veteran injured his 
neck or knees in service.  Moreover, the RO determined that 
there were no findings that showed that the veteran had been 
diagnosed as having osteoarthritis in service or within one 
(1) year of discharge.

The veteran submitted copies of military reports concerning 
the 5th Cavalry Regiment dated in April 1951.  Significantly, 
Company K was reported to have come under heavy attack.  
There were no references to the veteran being injured.  
However, a S-1 Activities report dated on September 26, 1951 
indicated that the veteran was awarded the Silver Star.

In a letter dated in July 1990, [redacted] stated 
that he had been the First Lieutenant of K Company in the 
fall of 1951.  He recalled that his company was assigned to 
the patrol base on September 5, 1951.  He said that the 
company was attacked that evening, and that, by day break, 
the company began to grow low on ammunition.  Mr. [redacted]
indicated that he ordered the veteran, who was in charge of 
supply function of the company, to make a delivery of 
ammunition during the attack.  He credited the re-supply of 
ammunition to the company's eventual victory.  He made no 
reference to the veteran receiving any type of injury during 
the melee.

The veteran was afforded a personal hearing before the RO in 
August 1992.  He maintained that his neck and both knees were 
injured by the force of an exploding mortar.  Specifically, 
he stated that the injury occurred in April 1951 when he was 
delivering supplies to his company during an enemy attack.  
He recalled that he was struck in the shoulders and neck by a 
large object, that the force of the explosion drove him to 
his knees, and that he was rendered unconscious for a brief 
period of time.  The veteran stated that he started to 
experience neck and bilateral knee pain immediately 
thereafter.  He noted that he did not report for sick call 
because he was afraid that he would lose his position.  
Although the pain eventually subsided, he said that he had 
been experiencing periodic "hot flashes" in his neck since 
that initial injury.  He indicated that his neck pain had 
grown progressively worse, and that he was eventually 
diagnosed as having osteoarthritis of the cervical spine in 
1979.  Similarly, the veteran averred that he had been having 
problems with his knees since service, but that he did not 
seek treatment for the condition until 1986.  Noting that the 
record demonstrated that the veteran "saw action" during 
the Korean War, his representative argued that the provision 
of 38 U.S.C.A. § 1154 needed to be considered in adjudicating 
the issues on appeal.

Medical records from the Washington State Department of 
Health, P. E. Rowe, M.D., Irvin M. Cederlind, M.D., and B. J. 
Webster, M.D., dated from December 1957 to December 1980 show 
that the veteran received evaluations and treatment for, but 
not limited to, appendicitis, a skin condition, and 
osteoarthritis of the cervical spine.  Significantly, during 
a July 1958 consultation for complaints of abdominal pain, 
the veteran's extremities and neck were noted to be normal on 
physical examination.  The first indication that the veteran 
suffered from neck pain was in an April 1976 x-ray report 
that indicated that he had localized osetoarthritic changes 
of the cervical spine.  His history of injuring his neck in 
service was not referenced until 1978.  The records contain 
no findings with regard to complaints of bilateral knee pain.

In January 1993, the hearing officer held that the veteran's 
testimony regarding the mortar explosion constituted new and 
material evidence to reopen his claim of service connection 
for the residuals of an injury to the cervical spine.  The 
hearing officer stated that the veteran's claim would be 
considered on a de novo basis.  The hearing officer concluded 
that the evidence of record failed to show a relationship 
between the veteran's diagnosed osteoarthritis of the 
cervical spine and knees and his alleged in service injury.  
Evidence of the claimed chronicity of these injuries was also 
found to be insufficient.  As such, the claims for service 
connection for osteoarthritis of the cervical spine and 
osteoarthritis of the knees was denied.  

The matter was Remanded by the Board in February 1995 for 
additional development.  Specifically, the Board sought an 
examination to determine whether it was at least likely as 
not that the veteran's diagnosed neck and knee disabilities 
were the result of his alleged in service injuries.  

Medical records from St. Joseph Hospital dated in June 1990, 
Lyden Medical X-ray dated from May 1986 to February 1992, 
William K. Kukes, O.S., dated in February 1992, Steven 
Alexander, M.D., dated from March 1985 to August 1994, and 
Arlen Burns, M.D., dated from October 1994 to November 1994 
were associated with the claims folder.  While these 
contained references to treatment for osteoarthritis of the 
knees, they contained no findings regarding the etiology of 
the veteran's osteoarthritic condition.

In a letter dated in May 1995, Dr. Cederlind reported that he 
had retired in January 1989, after 33 years in practice of 
dermatology.  He said that he did not remember the veteran.  
He added that a Dr. George Ainsworth had taken over his 
practice, and that Dr. Ainsworth had moved to Kentucky in 
1992.  In that regard, Dr. Cederlind stated Dr. Ainsworth had 
told him that he planned to shred all records from 1956 to 
1978.

The office of Walter N. Ruf, P.S., indicated that it held no 
records pertaining to the veteran.  There is no indication 
when this note was received.

The veteran was afforded a VA orthopedic examination in March 
1995.  He stated that he was injured when he was struck on 
the neck by case of eggs.  He said that he was also thrown to 
the ground where he struck his knees.  While he could not 
recall any specific treatment at that time, he did indicate 
that he experienced some swelling of the knees.  He reported 
that he started to develop pain in his knees in 1985.  With 
regard to his neck, the veteran stated that he saw a 
chiropractor in the 1970's due to complaints of stiffness and 
pain.  He said that he also experienced an occasional sharp 
flash of pain in the occipital region when he turned his head 
from side to side.  X-rays of the neck showed degenerative 
disk disease at multiple levels and possible focal lordosis 
at C2-3.  Bilateral degenerative joint disease of the knees 
was also revealed by x-ray.  Following a physical 
examination, the veteran was diagnosed as having cervical 
spondylosis and degenerative joint disease of the knees.  The 
examiner opined that, "on a more probable than not basis," 
these conditions were not related to the injuries which the 
veteran sustained in Korea in 1951.

By a rating action dated in July 1995, service connection for 
arthritis of the knees and cervical spine was denied. 


II.  Analysis

A.  New and Material Evidence

1.  Finality

The veteran's claim for service connection for osteoarthritis 
of the cervical spine was finally denied in February 1988, 
and he was notified of this denial at his address of record.  
The notification was not returned as undeliverable.  A 
determination on a claim by the agency of original 
jurisdiction of which a claimant is properly notified is 
final if an appeal is not filed as prescribed in Department 
regulations.  38 U.S.C.A. § 7105 (c) (West 1991).  The 
veteran having failed to take any action with respect to the 
February 1988 denial of his claim, the decision became final 
a year after mailing of notification to him of the decision.  
38 C.F.R. §§  3.104, 20.302. (1998). 

2.  New and Material Evidence

Because the present appeal does not arise from an original 
claim, but rather comes from an attempt to reopen a claim 
which was previously denied, the Board must bear in mind the 
important distinctions between those two types of claims.  As 
provided by statute, and emphasized in decisions of the 
Court, applications to reopen previously denied claims to 
which finality has attached require the Board to conduct a 
two-step analysis.  First, the Board must determine whether 
the evidence is "new and material."  Second, if the Board 
determines that the claimant has produced new and material 
evidence, the claim is reopened and the Board must evaluate 
the merits of the appellant's claim in light of all the 
evidence, both old and new.  Manio v. Derwinski, 
1 Vet.App. 140 (1991).

As defined by regulation, new and material evidence means 
evidence not previously submitted which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which, by 
itself or in connection with the evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).

In determining whether new and material evidence has been 
presented, VA must first decide whether evidence submitted 
since the prior final denial is new.  As indicated by the 
regulation, cited above, and by judicial caselaw, "new" 
evidence is that which was not of record at the time of the 
last final disallowance ("on any basis" - merits or 
otherwise) of the claim, and is not "merely cumulative" of 
other evidence that was then of record.  See Evans v. Brown, 
9 Vet.App. 273, 283-285 (1996).  This analysis is undertaken 
by comparing newly received evidence with the evidence 
previously of record.  After evidence is determined to be 
new, the next question is whether it is material.

The Board notes that, until recently, caselaw of the Court of 
Veterans Appeals mandated that the second question to be 
addressed in the first step of the Manio analysis was whether 
the new evidence is probative of the disputed issue which was 
the basis for the prior final disallowance.  See Struck v. 
Brown, 9 Vet.App. 145, 151 (1996).  Then, the third question 
was to determine whether, in light of all the evidence of 
record, there was a "reasonable possibility that the new 
evidence, when viewed in the context of all the evidence, 
both new and old, would change the outcome" in the prior 
determination.  See Colvin, supra, at 174; Evans, supra, at 
283.  However, the United States Court of Appeals for the 
Federal Circuit has held that the judicially-created standard 
of the Court of Veterans Appeals, as to reasonable 
possibility of change in outcome, was inconsistent with, and 
more restrictive than, the language of section 3.156(a) of 
VA's regulations, cited above, and the Federal Circuit Court 
has thus overruled the Colvin test to that extent.  Hodge v. 
West, 155 F. 3d. 1356 (Fed. Cir. 1998).  It is therefore 
impermissible to apply this third question in the first step 
of the Manio analysis to the appellant's claim.  Instead, the 
claim must be analyzed only in light of the regulatory 
language of 38 C.F.R. § 3.156.

This new, more flexible materiality standard was further 
illuminated in a recent decision in which the Federal 
Circuit's holding in Hodge was interpreted by a panel of the 
Court of Veterans Appeals:  "Hodge provides for a reopening 
standard which calls for judgments as to whether new evidence 
(1) bears directly or substantially on the specific matter, 
and (2) is so significant that it must be considered to 
fairly decide the merits of the claim."  Fossie v. West, 12 
Vet.App. 1, 4 (1998).  Since the expression "bears directly 
or substantially on the specific matter" is essentially 
equivalent to "relevant and probative of the issue at hand" 
(see Colvin, supra, at 174), it thus appears that the Federal 
Circuit, in Hodge, and the Court of Veterans Appeals, in 
Fossie, may have left undisturbed the first two questions in 
step one of the Manio/Colvin/Evans analysis, and invalidated 
only the third question, as to reasonable possibility of 
change in outcome, in favor of the newly articulated third 
question, i.e., sufficient significance to require 
consideration on the merits.

However, we recognize that, in another recent decision of the 
Court of Veterans Appeals, a finding of the Board that newly 
submitted evidence was not "relevant and probative of the 
issue at hand" was held to be contrary to the Hodge holding, 
and resulted in a remand by the Court.  See Henderson v. 
West, 12 Vet.App. 11, 20-21 (1998).  We note that the panels 
in Fossie and Henderson were constituted of different judges.  
Nevertheless, since Henderson post-dated Fossie, we infer 
from the holding of the latter panel that there is a 
substantive difference between the regulatory criterion 
requiring new evidence which "bears directly or 
substantially on the specific matter under consideration" 
and the caselaw criterion requiring that the new evidence be 
"relevant and probative of the issue at hand."  See Bethea 
v. Derwinski, 2 Vet.App. 252, 254 (1992) (only the en banc 
Court can overrule precedential panel opinion); Brewer v. 
West, 11 Vet. App. 228, 232 (1998) (a later panel decision is 
considered to be an "evolution of the law").  Thus, 
although the Court has not elucidated that distinction, the 
Board will apply the favored language in our analysis.

In determining whether newly submitted evidence is material 
under the caselaw discussed above, we are further guided by 
the Federal Circuit Court's discussion of the "uniquely pro-
claimant" quality of the veterans' benefits system such 
that, although "not every piece of new evidence is 
'material' . . . we are concerned . . . that some new 
evidence may well contribute to a more complete picture of 
the circumstances surrounding the origin of a veteran's 
injury or disability, even where it will not eventually 
convince the Board to alter its ratings decision."  Hodge v. 
West, supra, at 1363.  

In this case, while the RO has determined that new and 
material evidence has been submitted to reopen a claim for 
service connection for osteoarthritis of the cervical spine, 
the Board is not bound by that determination and is, in fact, 
required to conduct an independent new and material evidence 
analysis in claims involving final rating decisions.  See 
Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd No. 95-7058 
(U.S. Ct. App. Fed.Cir. May 6, 1996).

Under the circumstances of this case, the Board concludes 
that the additional medical evidence submitted is not new and 
material.  The pertinent criteria provide that service 
connection may be granted for disability resulting from 
personal injury suffered or disease contracted in line of 
duty, or for aggravation of a preexisting injury suffered or 
disease contracted in line of duty, in the active military, 
naval, or air service.  38 U.S.C.A. § 1110 (West 1991).  
Further, where a veteran served 90 days or more during a 
period of war and arthritis becomes manifest to a degree of 
10 percent within 1 year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. § 1101, 
1112, 1113, 1137 (West 1991); 38 C.F.R. § 3.307, 3.309 
(1998).  Furthermore, service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1998).

In this case, as referenced above, the RO's February 1988 
denial was based on the fact that the veteran had presented 
no evidence that established that his neck disability was 
incurred during his military service.  The medical records 
and VA orthopedic examination report obtained since the 
February 1988 decision are "new" in the sense that they were 
not of record when the 1988 decision was issued.  However, 
that evidence is not new and material for the purposes of 
38 U.S.C.A. § 5108 because it is essentially cumulative of 
evidence previously considered by the RO.  Those records 
merely provide greater detail with regard to the veteran 
being treated for complaints of neck pain, and that these 
complaints were attributed to either degenerative disc 
disease of the cervical spine or cervical spondylosis.  In 
other words, these reports are not material evidence because 
they do not provide credible medical findings that the 
veteran's cervical spondylosis was etiologically related to 
any incident or accident which occurred during his military 
service.

Finally, the statements from the veteran regarding his 
opinion that there is an etiological relationship between an 
alleged inservice neck injury and his current cervical spine 
disability cannot be considered of any probative value.  
Butler v. Brown, 9 Vet. App. 167, 170 (1996).  Though an 
individual may be able to provide an accurate statement 
regarding firsthand knowledge of events or observations, a 
lay person may not offer evidence that requires medical 
knowledge.  See Nici v. Brown, 9 Vet. App. 494 (1996) citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); See also 
Spalding v. Brown, 10 Vet. App. 6 (1997).  Moreover, the 
Board also finds that the statements of how he was struck in 
the neck by a crate were fundamentally a repetition of 
contentions made when his claim was earlier denied, and that 
they may not be considered new evidence.  Reid v. Derwinski, 
2 Vet. App. 312 (1992).

B.  Service Connection

The applicable criteria for establishing service connection 
for a particular disability were set forth above.  In this 
case, the veteran's service medical records are unavailable, 
presumably having been destroyed in a fire in the early 1970s 
at the NPRC.  Where service medical records are unavailable 
through no fault of the claimant, there is a heightened 
obligation to explain findings and conclusions and to 
carefully consider the benefit of the doubt doctrine under 38 
U.S.C.A. § 5107(b).  O'Hare v. Derwinski, 1 Vet. App. 365 
(1991).  The absence of service medical records 
notwithstanding, efforts have been made to obtain all 
available post-service records as well as abstracts of 
medical records from the SGO.  The veteran was even afforded 
a VA orthopedic examination.  Thus, the duty to assist the 
veteran in the development of his claim has been met.

Further, nce is consistent with the 
circumstances, conditions or hardships of such service even 
though there is no official record of such incurrence or 
aggravation in such service.  38 U.S.C.A. § 1154(b) (West 
1991); 38 C.F.R. § 3.304(d) (1998).  It must be noted, 
however, that these provisions deal with the question of 
whether a particular disease or injury occurred in service, 
that is, what happened then, and not with the question of 
either current disability or nexus to service, both of which 
require competent medical evidence.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) and Rabideau v. 
Derwinski, 2 Vet. App 141, 144 (1992).  In summary, these 
provisions do not establish service connection for a combat 
veteran, but relaxes the evidentiary requirements for 
determining what happened in service.  The veteran must still 
establish that his claim is well-grounded by medical evidence 
showing a nexus between a current disability and service.  
See Caluza v. Brown, 7 Vet. App. 498, 507 (1995).

Establishing service connection generally requires medical 
evidence of a current disability, see Rabideau v. Derwinski, 
supra; medical or, in certain circumstances, lay evidence of 
in-service incurrence or aggravation of a disease or injury; 
and medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
See Caluza v. Brown, supra; see also Epps v. Gober, 126 F.3d 
1464, 1468 (Fed. Cir. 1997) (expressly adopting definition of 
well- grounded claim set forth in Caluza).  Alternatively, 
under 38 C.F.R. § 3.303(b) (1998), service connection may be 
awarded for a "chronic" condition when: (1) a chronic disease 
manifests itself and is identified as such in service (or 
within the presumption period under 38 C.F.R. § 3.307 (1998)) 
and the veteran presently has the same condition; or (2) a 
disease manifests itself during service (or during the 
presumptive period) but is not identified until later, there 
is a showing of continuity of symptomatology after discharge, 
and medical evidence relates the symptomatology to the 
veteran's present condition.  See Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1998).

Here, the veteran has submitted no competent medical evidence 
to establish a causal nexus between military service, and his 
degenerative joint disease of the knees or any current knee 
disability.  The veteran's lay evidence in the form of 
statements does not constitute probative evidence sufficient 
to connect any current disability with service or post-
service symptoms.  When the question involved does not lie 
within the range of common experience or common knowledge, 
but requires special experience or special knowledge, then 
the opinion of a witness skilled in the particular science, 
art, or trade is needed to establish a well grounded claim.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  In fact, 
on examination in March 1995, a VA examiner specifically 
opined that it was "more probable than not" that his knee 
condition was not related to his military service.  Thus, as 
the veteran has failed to present evidence of a plausible 
claim for entitlement to service connection for 
osteoarthritis of the knees, that claim must be denied.


ORDER

As new and material evidence has not been presented to reopen 
a claim of service connection for osteoarthritis of the 
cervical spine, the claim is denied.

Entitlement to service connection for osteoarthritis of the 
knees is denied.


REMAND

Regarding the claim concerning the evaluation of the 
veteran's hearing loss, the Board observes as an initial 
matter that a perfected appeal to the Board of a particular 
decision entered by a VA regional office, consists of a 
notice of disagreement in writing received within one year of 
the decision being appealed, and after a statement of the 
case has been furnished, a substantive appeal received within 
60 days of the issuance of the statement of the case, or 
within the remaining one year period following notification 
of the decision being appealed.  

In this case, the RO granted service connection for bilateral 
hearing loss in a July 1995 rating action, and evaluated the 
disability as noncompensable, effective from April 1991.  In 
a statement dated in July 1995, the veteran filed a notice of 
disagreement with the disability evaluation.  He was issued a 
Statement of the Case in September 1995, but it does not 
appear that any additional argument pertaining to this issue 
was made until the submission of the September 1998 Informal 
Hearing Presentation.  In that regard, the veteran's 
representative appears to have argued that the claim for 
service connection remained open, and that the claim would 
remain open as long as the rating schedule provided for a 
higher rating.  

On these facts, it appears that a timely substantive appeal 
addressing the issue regarding the evaluation of the 
veteran's hearing loss may not have been received at the RO, 
either within one year after the notice of the decision being 
appealed or within 60 days after the issuance of the 
statement of the case concerning the matter.  Since a timely 
substantive appeal is a statutory requirement in order for 
the Board to acquire jurisdiction over an appeal, and not a 
mere procedural technicality, consideration may be given to 
dismissing the veteran's appeal in this regard.  
Nevertheless, in the interest of fairness and due process, 
the veteran's claim should be remanded to the RO so that the 
issue of whether he perfected a timely substantive appeal 
with regard to the July 1995 rating action, to the extent 
that it denied a compensable evaluation for hearing loss, can 
be thoroughly developed.  

Under the foregoing circumstances, the Board is deferring 
adjudication of the issue concerning the evaluation of the 
veteran's hearing loss pending a Remand of the case to the RO 
for the following: 

1.  The RO should inform the veteran and 
his representative that it will be 
considering the issue of whether there 
was a timely substantive appeal to the 
Statement of the Case dated September 
1995.  The veteran and his representative 
should be asked whether they wish to 
submit additional evidence or argument 
pertaining to this matter.  The veteran 
should also be advised that he may appear 
at a hearing to present argument on this 
issue.  (He may appear at a regional 
office hearing presided over by a hearing 
office and/or he may appear for a hearing 
before the Board of Veterans' Appeals, 
sitting either in Washington, DC or at 
the Regional Office.)

2.  Thereafter, the RO should adjudicate 
the timeliness issue.  If any decision is 
adverse to the veteran, he and his 
representative should be issued a 
statement of the case which explicitly 
addresses the mandatory filing 
requirements for a timely substantive 
appeal, as set out in applicable law and 
regulations, including 38 U.S.C.A. 
§§ 7105, 7108; 38 C.F.R. § 20.202.  
Thereafter, they should be afforded an 
opportunity to respond.

The appellant need take no action until he is further 
informed.  The purpose of this REMAND is to afford due 
process of law.  The Board intimates no opinion, either 
factual or legal, as to the ultimate conclusion warranted in 
this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, 






directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	M. E. KILCOYNE
	Acting Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
that appears on the face of this decision constitutes the 
date of mailing and the copy of this decision that you have 
received is your notice of the action taken on your appeal by 
the Board of Veterans' Appeals.  Appellate rights do not 
attach to those issues addressed in the remand portion of the 
Board's decision, because a remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).


- 18 -


